Citation Nr: 1424774	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.    

2.  Entitlement to service connection for a neurological disorder in the right upper extremity, to include carpal tunnel syndrome.    

3.  Entitlement to service connection for a neurological disorder in the left upper extremity, to include carpal tunnel syndrome.    

4.  Entitlement to service connection for a lung disorder.      

5.  Entitlement to service connection for insomnia.       


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from June to September 1980, and from February 2005 to February 2006.  The Veteran also served as a reservist in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing convened at the RO.  A copy of the transcript has been included in the record.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has been added to the record since the July 2013 Supplemental Statement of the Case (SSOC) and has been considered pursuant to the Veteran's March 2013 waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  38 C.F.R. §§ 19.31, 20.1304 (2013).   

In the decision below, the Board will grant the claim to service connection for a lower back disorder.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ for additional development.  

Statements of record, to include the Veteran's testimony before the Board, raise the issue of service connection for a psychiatric disorder.  The AOJ has not addressed this issue so the Board does not have jurisdiction over it.  As such, the issue is referred to the AOJ for appropriate development.       


FINDING OF FACT

VA x-rays show that the Veteran had arthritis in his lower spine within one year of his discharge from active service in February 2006.   


CONCLUSION OF LAW

Lumbar spine degenerative disc disease was incurred as a result of service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he incurred a lower back disorder during active service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  These provisions regarding presumptive service connection apply in this matter as arthritis is listed under 38 C.F.R. § 3.309(a).     

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, a service connection finding is warranted for degenerative disc disease of the lumbar spine for the following reasons.  First, the record establishes that the Veteran has a current lower spine disorder.  Private and VA medical evidence of record dated from July 2006 to December 2013 notes findings of degenerative disc disease in the lumbar spine.  Second, a January 2005 report of medical examination indicates that the Veteran's lower back was found normal upon entrance into active duty in February 2005.  Third, the earliest diagnosis of record of arthritis in the lumbar spine is found in July and September 2006 x-ray and MRI VA reports, dated within one year of the February 2006 discharge from active service.  Fourth, the evidence indicates that the lumbar arthritis was at least 10 percent disabling at that time - July and August 2006 VA treatment records, in addition to post-deployment medical reports dated in late 2006, document the Veteran's complaints of limitation of motion in his lower back.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Therefore, the lumbar spine arthritis must be presumed related to service.  As no evidence of record rebuts that presumption, service connection for a lower back disorder is warranted.  38 C.F.R. § 3.309(a).  


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

A remand is warranted for additional medical inquiry for the remaining issues on appeal.  

In January 2005, prior to commencement of active service in February 2005, the Veteran underwent medical examination.  The entrance report of medical examination of record found the Veteran normal with regard to his upper extremities and his lungs.  Further, the report does not note a sleep (or psychiatric) disorder of any kind.  Therefore, it must be presumed that the Veteran was sound upon entering active duty for purposes of the remaining issues on appeal.  38 U.S.C.A. § 1111.  

Lay and medical evidence indicates that the Veteran experienced problems during active service between February 2005 and February 2006.  This evidence indicates that the Veteran injured his arms during active service, that he experienced breathing problems during active service, and that he developed insomnia during active service.  

The Veteran should undergo VA compensation examinations into his service connection claims for upper extremity and breathing problems.  

With regard to his service connection claim for insomnia, the record indicates that the Veteran's insomnia may be a symptom of a psychiatric disorder, or related to a psychiatric disorder.  As such, the issue regarding insomnia is inextricably intertwined with the issue regarding a psychiatric disorder, which has been referred to the RO for proper development.  As such, a decision on the service connection claim for insomnia must be deferred.  Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).    

Lastly, any outstanding VA treatment records should be included in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in November 2008.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.   

2.  After the above development is completed, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his upper extremity and lung disorders.  Any indicated tests should be accomplished.  The examiners should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand. 

The respective examiner should comment on the following questions: 

(a) Upper extremities:

(i) does the Veteran have current neurological disorder(s) in his upper extremities and, if so, what are they?

(ii) if the Veteran has a diagnosed neurological disorder in his upper extremities, is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is related to any in-service disease, event, or injury? 

(b) Lungs:

(i) what are the Veteran's current lung disorders?

(ii) is it at least as likely as not that any of the Veteran's diagnosed lung disorders is related to any in-service disease, event, or injury? 

Each examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  With respect to the requested examinations, certain evidence of record indicates that the Veteran had lung and upper extremity neurological disorders prior to active service.  For example, evidence dated prior to February 2005 indicates that the Veteran may have had problems with asthma, bronchitis, and right carpal tunnel syndrome.  

If either of the examiners concludes that a current, diagnosed disorder does not relate to active service between February 2005 and February 2006 because the disorder preexisted that period of service, comment on the following questions: 

(i) does clear and unmistakable evidence demonstrate that the diagnosed disorder (lung or upper extremity neurological) existed before February 2005?

(ii) if so, does clear and unmistakable evidence demonstrate that the diagnosed disorder was not aggravated (i.e., increased severity beyond the natural progress of the disease) during active service between February 2005 and February 2006?  
4.  Review the medical reports obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry. 

5.  After all the above medical inquiry has been completed, readjudicate the claims on appeal in light of all evidence of record (PLEASE NOTE THAT THE SERVICE CONNECTION CLAIM FOR INSOMNIA IS INEXTRICABLY INTERTWINED WITH THE REFERRED ISSUE REGARDING SERVICE CONNECTION FOR A PSYCHIATRIC DISORDER, AND CANNOT BE DECIDED UNTIL THE LATTER ISSUE HAS BEEN FINALLY RESOLVED).  If an issue remains denied, the Veteran should be provided with a SSOC as to the issue, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


